ACCEPTED
                                                                             03-15-00288-CR
                                                                                     5554072
                                                                  THIRD COURT OF APPEALS
                                                                             AUSTIN, TEXAS
                                                                         6/4/2015 4:53:20 PM
                                                                           JEFFREY D. KYLE
                                                                                      CLERK
                      IN THE
               COURT OF APPEALS
                     FOR THE                      FILED IN
            THIRD DISTRICT OF TEXAS         3rd COURT OF APPEALS
                                                AUSTIN, TEXAS
___________________________________________________
                                                   6/4/2015 4:53:20 PM
                  NO.: 03-15-00288-CR                JEFFREY D. KYLE
                                                           Clerk

                 ROBIE LEE LAWHON

                           v.

                 STATE OF TEXAS
___________________________________________________

     On Appeal from the 200th Judicial District Court of
           Milam County, Texas (No. 24,713)
___________________________________________________

MOTION FOR EXTENSION OF TIME TO FILE BRIEF
    FOR APPELLANT ROBIE LEE LAWHON



                    Tyler Pennington
                    PENNINGTON LAW PLLC
                    106 S. Harris St., Suite 125
                    Round Rock, Texas 78664
                    Tel: (512) 255-2733
                    Fax: (866) 736-3690

                    COUNSEL FOR APPELLANT
                    ROBIE LEE LAWHON
TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

       Appellant Robie Lee Lawhon, through his attorney of record, Tyler Pennington of

Pennington Law PLLC respectfully requests an extension to file his appellant brief.

Undersigned counsel has various trial settings from the date of filing this motion through

the end of June 2015. Due to undersigned counsel’s trial schedule he is unable to submit

the brief by the current deadline of June 22, 2015. Appellant requests a 30-day extension

making the brief due on July 22, 2015.



Dated: June 4, 2015                       Respectfully submitted,

                                          /s/Tyler Pennington
                                          Tyler Pennington
                                          PENNINGTON LAW PLLC
                                          106 S. Harris St., Suite 125
                                          Round Rock, Texas 78664
                                          Tel: (512) 255-2733
                                          Fax: (866) 736-3690

                                          COUNSEL FOR APPELLANT
                                          ROBIE LEE LAWHON




                                  NO.: 03-15-00288-CR                                        1
                             CERTIFICATE OF SERVICE


       This is to certify that a true copy of the above and foregoing instrument, together

with this proof of service has been sent to the District Attorney’s Office of Milam

County, Texas on June 4, 2015 via as follows:

       Bill Torrey
       Milam County District Attorney
       204 N. Central
       Cameron, Texas 76520
       PH: 254-697-7013
       FAX: 254-697-7016
       By facsimile


                                          /s/Tyler Pennington
                                          Tyler Pennington




                                  NO.: 03-15-00288-CR                                        2